FILED
                            NOT FOR PUBLICATION                             SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50524

               Plaintiff-Appellee,               D.C. No. 2:15-cr-00187-DSF

 v.
                                                 MEMORANDUM*
BYRON GEOVANY PAYES-
CHINCHILLA, a.k.a. Rene Aguirre, a.k.a.
Juan Gatica, a.k.a. Byron Payes, a.k.a.
Geovany Payes,

               Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                          Submitted September 13, 2016 **

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Byron Geovany Payes-Chinchilla appeals from the district court’s judgment

and challenges his guilty-plea conviction and 46-month sentence for being an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
illegal alien found in the United States after deportation, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Payes-Chinchilla’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Payes-Chinchilla the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Payes-Chinchilla waived his right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal his sentence, with the exception of the court’s

calculation of his criminal history category. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to the voluntariness of Payes-Chinchilla’s plea or the criminal history

category calculated by the court. We therefore affirm as to those issues. We

dismiss the remainder of the appeal in light of the valid appeal waiver. See United

States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     15-50524